not under a sentence of death or imprisonment as required by NRS 34.724.
                   See Coleman v. State, 130 Nev. „ 321 P.3d 863, 867 (2014).
                   Therefore, because Palmer did not meet the imprisonment requirement of
                   NRS 34.724, he was not eligible for post-conviction habeas relief.   See id.
                   For this reason, we affirm the decision of the district court to deny the
                   petition. 2 Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                      Pickering


                                                      ra.}}
                                                      Parrag-uirre



                                                      Saitta


                   cc: Hon. Elizabeth Goff Gonzalez, District Judge
                        Turco & Draskovich
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk



                         2Although    the district court incorrectly addressed the procedural
                   bars and merits of the claims, we nevertheless affirm because the district
                   court reached the correct result in denying the petition. See Wyatt v.
                   State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970) (holding that a correct
                   result will not be reversed simply because it is based on the wrong reason).



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    et,